DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	This Office Action is in response to amendment filed 6/29/2022.
	Claims 1, 4, 10-22 are pending in this action.
	Claim 1 is currently amended. 
	Claims 2-3 and 5-9 have been cancelled.
	Claims 21-22 are newly added claims.
	This Office Action is Final.


Response to Arguments
3.	Applicant's arguments filed on 6/29/2022 have been fully considered but they are not persuasive. 
	Regarding claim 21, on page 9 of Applicant’s Remarks, Applicant argues that “As shown in Fig. 1 of Namkung, even in the area AA1, the adjacent blocks are still connected by the coupling portion 24. Thus, as a whole structure of touch electrode including electrode blocks 22 and the coupling portion 24, it is not cut off at the area AA1. That is to say, for the area AA2 at the left side to the area AA2 at the right side, the horizontally extended touch electrode is continuous without cut-off region”.
	However, Examiner respectfully disagree. It is noted that Namkung (Fig. 1) teaches area AA1 is a cutoff region. The claim “at least one of the plurality of touch electrodes has cutoff region within the bendable area to disconnected the touch electrode” is broad enough to read on the cutoff region (AA1)  where the sensing cells (30) do not connect each other in horizontal direction where the bending area AA1 is located.  Furthermore, in view of amendment, the new reference of Kang is used to teach the cutoff region as set forth in the rejection.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Namkung (US 2016/0291780 A1) in view of Kang et al. (US 2014/0139447 A1; hereinafter Kang).

Regarding claim 21, Namkung (Fig.1) discloses a flexible touch panel, comprising:
a flexible substrate baseplate (par [0053 and [0073], thin film substrate 10), and
a touch electrode layer comprising a plurality of touch electrodes (par [0036] [0037], the sensing electrodes 30 may include first sensing cells 32 and the sensing electrodes 20 may include second sensing cells 22) arranged on the flexible substrate baseplate (see Fig. 1 and  [0053] sensing electrodes 20 and 30 arranged on the thin film substrate 10),
wherein the flexible touch panel includes at least one bendable area (par [0030], bending folding area, AA1), and
wherein the touch electrodes comprise a plurality of first touch electrodes (electrodes 30) extending along a first direction (vertical direction) and a plurality of second touch electrodes (electrodes 20) extending along a second direction (horizontal direction), the bendable area (section AA1) comprises a bending axis (bending axis 1), the first direction (verical direction) intersects with the bending axis (bending axis 1), and at least one of the first touch electrodes (electrodes 30) is disconnected at the bendable area (section AA1) to be divided into different parts insulated from each other (divided into two AA2 sections insulated by flexible substrate 10 at section AA1).
wherein each of the first touch electrodes (e.g., electrodes arranged in vertical direction ) comprises a plurality of first touch electrode blocks (the plurality of first sensing electrodes 30) arranged along the first direction (vertical direction), and every two first touch electrode blocks adjacent along the first direction in the first touch electrodes are connected by a first connecting portion (par [0034] and [0040] discloses that the second sensing electrodes 30 are coupled together along a second direction by wire 36), each of the second touch electrodes (e.g., electrodes arranged in horizontal direction) comprises a plurality of second electrode blocks (the plurality of second sensing electrodes 20 may include second sensing cells 22) arranged along the second direction (horizontal direction), and every two second touch electrode blocks adjacent along the second direction in the second touch electrodes are connected by a second connecting portion ([0033] and [0040]  discloses that the first sensing electrodes 20 disposed in the second sections AA2 may be coupled to one another in the first direction via the wires 26).
wherein the first touch electrode blocks of the first touch electrodes (par [0035], the first sensing electrodes 30 are formed in metal pattern including fine metal lines into an electrode block) and the second touch electrode blocks of the second touch electrode are metal mesh patterns (par [0035], second sensing electrodes 20 are formed in metal pattern including fine metal lines into an electrode block)
Namkung does not teach at least one of the plurality of touch electrodes has a cutoff region within the bendable area to disconnect the touch electrode; first touch electrode block of the first touch electrode includes a plurality of grids and the cutoff region includes breakpoints and a connecting line of the breakpoints of the grid lines within the bendable area is of a broken line shape.
Kang (Fig. 5B) teaches wherein at least one of the plurality of touch electrodes (sensing cell 220) has a cutoff region (a region where cells 220b” separated into two parts)  are within the bendable area (folding area has a folding axis line) to disconnect the touch electrode (i.e. open region formed by step shape that are separated two portions 220b” without any connection); first touch electrode block of the first touch electrode  (sensing cell 220) includes a plurality of grids (i.e. two vertical side grids of cell 220) and the cutoff region (i.e. open region that are separated two portions 220b”) includes breakpoints (the open region shown in Fig.5B is not straight line; therefore it has multiple break points such as lower point and upper point formed a step shape) and a connecting line of the breakpoints of the grid lines within the bendable area is of a broken line shape (par [0097], [0098], each of the second sensing cells 220b'' positioned above and below the boundary of the folding axis, the upper and lower sensing cells 220b'' divided along the folding axis are separated from each other as shown in this figure is cutoff by the step shape).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Namkung with Kang to teach first touch electrode block of the first touch electrode includes a plurality of grids and the cutoff region includes breakpoints and a connecting line of the breakpoints of the grid lines within the bendable area is of a broken line shape. The suggestion/motivation would have been provided flexibility and preventing cracks from being generated by the repetitive bending of the touch panel.


Allowable Subject Matter
7.	Claims 1, 4, 10-20 and 22 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
	The Applicant has incorporated the allowable subject matter of the objected dependent claim 9 into independent claim 1.
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “the connecting line of the breakpoints of the grid lines of the electrode blocks within the bendable area is of a broken line shape formed by connecting a plurality of straight line segments, wherein the number of grids that each straight line segment passes through does not exceed five”.

Claim 22 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation ”wherein the first connection portions of the first touch electrodes located in the bendable area have the cutoff region, wherein a connecting line of the cutoff regions of the first connecting portions of the first touch electrodes is of a broken line shape”.
The closest prior art Kang et al. (US 2014/0139447 A1), Figs. 3, 4, 5B, teaches each of the second sensing cells 220b'' positioned above and below the boundary of the folding axis, the upper and lower sensing cells 220b'' divided along the folding axis are separated from each other is cutoff by a broken line shape (step shape line).
However, Kang does not teach wherein the first connection portions of the first touch electrodes located in the bendable area have the cutoff region wherein a connecting line of the cutoff regions of the first connecting portions of the first touch electrodes is of a broken line shape

Claims 4 and 10-20 are allowed as being depend upon base claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGAN T. PHAM-LU/Examiner, Art Unit 2691

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691